      Case 3:21-cv-01462-X Document 1 Filed 06/21/21                     Page 1 of 5 PageID 1



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

ARTHUR GREEN                                         §
                                                     §
         Plaintiff,                                  §
                                                     §
vs.                                                  §                      3:21-cv-1462
                                                                 C.A. NO. ____________________
                                                     §
BRITT JOHNSON, FLORILLI                              §
TRANSPORTATION, LLC.                                 §
                                                     §
         Defendants.                                 §


                                 DEFENDANT’S NOTICE OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendant, FLORILLI TRANSPORTATION, LLC , and hereby gives

notice of its removal of Cause No. DC-21-06090; filed in the 14TH Judicial District Court of Dallas

County, Texas, to the United States District Court for the Northern District of Texas pursuant to the

provisions of 28 U.S.C. §§ 1441(a) and 1446.

                                          Factual Background

         1.       On or about December 7, 2019, Plaintiff claims he was injured when his vehicle was

struck by a Florilli Transportation, LLC tractor and trailer, driven by Britt Johnson, in Dallas County,

Texas. Plaintiff filed suit in state court.

         2.       Plaintiff filed suit in state court on May 12, 2021. Service of Citation and Petition on

Florilli Transportation, LLC was accomplished via Waiver of Service on June 18, 2021. In Plaintiff’s

Petition there is a monetary claim for damages over $250,000 and less than $1,000,000.00, which

exceeds the jurisdictional minimum. The case has been on file for less than one year. Removal is

both timely and appropriate.



636982.1 PLD 0002921 21741 RTH
      Case 3:21-cv-01462-X Document 1 Filed 06/21/21                      Page 2 of 5 PageID 2



                                  Basis for Removal and Jurisdiction

         3.       This cause may be removed pursuant to 28 U.S.C. § 1441(a). “[A]ny civil action

brought in State court of which the district courts of the United States have original jurisdiction, may

be removed by the defendant . . . , to the district court of the United States for the district and division

embracing the place where such action is pending.” This Court has jurisdiction over this matter under

28 U.S.C. § 1332 because there is complete diversity of citizenship and the amount in controversy is

greater than $75,000.00.

                                   Full Diversity Between the Parties

Complete Diversity of Citizenship

         4.       To have diversity of citizenship, each plaintiff must have a different citizenship from

each defendant. 28 U.S.C. § 1332. Complete diversity of citizenship exists between the parties as

the Plaintiff is a Texas citizen and none of the Defendants are Texas citizens or corporations

         5.       Plaintiff, Arthur Green, is a citizen of the State of Texas.

         6.       Based on the allegations in Plaintiff’s Original Petition, Defendant, Britt Johnson, is

                  a resident and citizen of the State of Georgia.

         7.       Defendant, Florilli Transportation, LLC is a foreign corporation with its principal

                  place of business in Iowa.

Amount in Controversy

         8.       In order for diversity jurisdiction to exist, the amount in controversy must exceed

$75,000.00, exclusive of interest and costs. 28 U.S.C. § 1332(a).

         9.       In papers filed in State court, Plaintiff alleges damages being sought are over $250,000

and less than $1,000,000.00.




636982.1 PLD 0002921 21741 RTH
      Case 3:21-cv-01462-X Document 1 Filed 06/21/21                    Page 3 of 5 PageID 3



                                   Removal is Timely and Appropriate

         10.      A defendant has 30 days to remove a civil action after receipt of the first pleading or

other paper that establishes the jurisdictional grounds. 28 U.S.C. § 1446(b). When diversity is the

basis for removal, the defendant can rely on the plaintiff’s voluntary assertion of damages within the

complaint to meet the monetary jurisdictional requirement for diversity. S.W.S. Erectors, Inc. v. Infax,

Inc., 72 F.3d 489, 492 (5th Cir. 1996). "The burden of establishing subject matter jurisdiction in

federal court rests on the party seeking to invoke it." St. Paul Reinsurance Co. v. Greenberg, 134 F.3d

1250, 1253 (5th Cir. 1998). Here, Plaintiff’s Pleading voluntarily asserts an amount in controversy

over $250,000 and less $1,000,000.00. That pleading also shows that the parties are diverse. This

removal is filed within the thirty (30) days of the service of Plaintiff’s Petition. The removal is both

timely and appropriate.

                                              Jury Demanded

         11.      Defendant requests that the case be tried before a jury.

                                       Consent of Served Defendants

         12.      All Defendants who have been properly joined and served consent to the removal of

this action.

                         Compliance with Local Rule and Notice Requirements

         13.      Pursuant to 28 U.S.C. § 1446 and Local Rule 81, the following documents are attached

to this Notice:

         Exhibit A         Plaintiff’s Original Petition

         Exhibit B         Citations

         Exhibit C         Defendant, Florilli Transportation, LLC’s Original Answer

         Exhibit D         Civil Docket Sheet




636982.1 PLD 0002921 21741 RTH
      Case 3:21-cv-01462-X Document 1 Filed 06/21/21                   Page 4 of 5 PageID 4



Defendant knows of no orders signed by the state judge.

         14.      Pursuant to 28 U.S.C. 1446(d), written notice of the filing of this instrument will be

given to Plaintiff. A true and correct copy of this Notice of Removal will also be attached as an

exhibit with the written Notice of Filing Notice of Removal filed with the clerk of the state court.

                                                         Respectfully submitted,




                                                         ________________________________
                                                         Ryan T. Hand
                                                         Attorney-in-Charge
                                                         SBN: 24012777
                                                         2900 North Loop West, Suite 500
                                                         Houston, Texas 77092
                                                         Telephone: (713) 868-5560
                                                         Facsimile: (713) 864-4671
                                                         Email: rth@lorancethompson.com
                                                         ATTORNEY FOR DEFENDANT,
                                                         FLORILLI TRANSPORTATION, LLC


OF COUNSEL:

LORANCE THOMPSON, P.C.
Campbell T. Roper
SBN: 24116991
Email: ctr@lorancethompson.com




636982.1 PLD 0002921 21741 RTH
      Case 3:21-cv-01462-X Document 1 Filed 06/21/21               Page 5 of 5 PageID 5



                                 CERTIFICATE OF SERVICE

        On this 21st day of June, 2021, a true and correct copy of the foregoing instrument was
served electronically, in person, by mail, by commercial delivery service, by fax, or by email, to
the following counsel of record:

James W. Mills, III
Kristofor Heald
THE HEALD LAW FIRM, PLLC
12222 Merit Drive, Suite 1200
Dallas, Texas 75251
Email: Jim.mills@healdlawfirm.com
Email: Kris.heald@healdlawfirm.com




                                                    ____________________________________
                                                    Ryan T. Hand




636982.1 PLD 0002921 21741 RTH
